DETAILED ACTION

Election/Restrictions
Applicants’ election of Group I in the reply filed on April 11, 2022 is acknowledged. This election is made without traverse.
The claims associated with Group I, are: Claims 1-16.
Claims 17-20 are withdrawn from consideration.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicants’ Communication received on April 11, 2022 for application number 16/822,860. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 18, 2020 is noted. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims.  Therefore, the “second fluid conduit and vent system” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “the capture vessel” in line 1. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10-13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katoh (US PG Pub No. 2014/0345312), hereinafter “Katoh”.
Regarding claim 1, Katoh discloses a cooling system including a vapor leak diversion system, the cooling system comprising: a first sealed cooling loop (Fig. 1 (10)) configured to operate at a first nominal working pressure (paragraphs 58 & 59), the first sealed cooling loop (10) comprising: a first fluid conduit (Fig. 1 (fluid lines in element 10)); a first coolant configured to circulate through the first fluid conduit (paragraph 58), wherein the first coolant is a liquid at the first nominal working pressure (paragraphs 58 & 59); a pump (Fig. 1 (11a)) configured to circulate the first coolant through the first fluid conduit (Fig. 1 (fluid lines in element 10)); and a heat source (Fig. 1 (12)) configured to transfer heat to the first coolant (paragraph 61)); a second sealed cooling loop (Fig. 1 (40)) configured to operate at a second nominal working pressure greater than the first nominal working pressure (paragraphs 58 & 59), the second sealed cooling loop (40) comprising: a second fluid conduit (Fig. 1 (fluid lines in element 40)); a second coolant configured to circulate through the second fluid conduit (paragraphs 58 & 59), wherein at least a portion of the second coolant is a liquid at the second nominal working pressure and wherein the second coolant is a vapor at the first nominal working pressure (paragraphs 90 & 98); and a heat exchanger (Fig. 1 (16)) in fluid communication with the first sealed cooling loop (Fig. 1 (10)) and the second sealed cooling loop (Fig. 1 (40)), the heat exchanger (16) configured to exchange heat between the first sealed cooling loop (10) and the second sealed cooling loop (40); the first sealed cooling loop (10) further comprising: a coolant tank (Fig. 1 (18)) in fluid communication with the low-pressure side of the first sealed cooling loop (10), the coolant tank (18) having a gas space configured to hold gas and a liquid space configured to hold a portion of the first coolant (paragraph 69); an inertial separator (Fig. 1 (15b)) located between the heat exchanger (16) and the heat source (12), the inertial separator (15b) configured to separate vapor from the first coolant (paragraph 69); a flow restrictor (Fig. 1 (19)) located between the inertial separator (15b) and the heat source; and a heat source bypass pressure relief valve having an inlet in fluid communication with the inertial liquid and vapor separator and an outlet in fluid communication with the coolant tank, wherein the heat source bypass pressure relief valve is configured to open when a differential pressure between the inlet and the outlet of the heat source bypass pressure relief valve exceeds a first predetermined value (paragraphs 58, 59 & 69); wherein the flow restrictor (19) and the pump (11a) cooperate to define a high-pressure side of the first cooling loop (10) and a low-pressure side of the first sealed cooling loop (10).
Regarding claim 2, Katoh discloses the cooling system of claim 1, wherein the presence of vapor in the first fluid conduit (Fig. 1 (fluid lines in element 10)) between the heat exchanger (16) and the flow restrictor (19) results in an increase in the differential pressure between the inlet and the outlet of the heat source bypass pressure relief valve greater than the predetermined value (paragraphs 58, 59 & 69).
Regarding claim 3, Katoh discloses the cooling system of claim 2, wherein the inertial separator (15b) directs the first coolant to the heat source and diverts the vapor to the coolant tank (18) through the heat source bypass pressure relief valve.
Regarding claim 4, Katoh discloses the cooling system of claim 3, wherein the inertial separator (15b) is a T-junction in the first fluid conduit (Fig. 1 (fluid lines in element 10)).
Regarding claim 5, Katoh discloses the cooling system of claim 1, wherein the second sealed cooling loop (40) is a two-phase cooling loop, and wherein the second coolant is a two-phase fluid at the second nominal working pressure (paragraphs 58 & 59).
Regarding claim 10, Katoh discloses the cooling system of claim 1, further comprising a pressure sensor configured to detect and output a signal indicative of pressure in the first sealed cooling loop (paragraphs 84 & 86), and a controller configured to receive the signal and to regulate the operation of the heat source to reduce heat input to the first coolant when the pressure in the first sealed cooling loop exceeds a threshold value (paragraphs 84 & 86).
Regarding claim 11, Katoh discloses a cooling system including a vapor leak diversion system, the cooling system comprising: a first sealed cooling loop (Fig. 1 (10)) including a first fluid conduit (Fig. 1 (fluid lines in element 10)), a first coolant (paragraphs 58 & 59), a pump (Fig. 1 (11a)) configured to move the first coolant through the first fluid conduit (Fig. 1 (fluid lines in element 10)), and a heat source (Fig. 1 (12)) configured to transfer heat to the first coolant; a second sealed cooling loop (Fig. 1 (40)) that includes a second fluid conduit (Fig. 1 (fluid lines in element 40)) and a second coolant configured to move through the second fluid conduit (paragraphs 58 & 59); (Fig. 1 (fluid lines in element 40)); a heat exchanger (Fig. 1 (16)) in fluid communication with the first fluid conduit (Fig. 1 (fluid lines in element 10)) and the second fluid conduit (Fig. 1 (fluid lines in element 40)) and configured to exchange heat between the first coolant and to the second coolant (paragraphs 58, 59 & 69), wherein a working pressure and temperature of the first sealed cooling loop (10) is such that the first coolant is in a liquid state in the first sealed cooling loop (10); (paragraphs 58, 59 & 69), wherein a working pressure and temperature of the second sealed cooling loop (40) is such that the second coolant is in a liquid state in the second sealed cooling loop (40); (paragraphs 58, 59 & 69), wherein the second coolant is configured to change from the liquid state to a vapor state if the second coolant enters the first sealed cooling loop (paragraphs 90 & 98), and wherein the first sealed cooling loop (10) further includes: a flow restrictor (Fig. 1 (19)) fluidly connected downstream of the heat exchanger (16) and upstream of the heat source (12), and an inertial separator (Fig. 1 (15b)) fluidly connected downstream of the heat exchanger (16) and upstream of the flow restrictor (19), wherein the inertial separator (15b) is configured to separate vaporized second coolant located in the first sealed cooling loop (10) from the first coolant in response to the vaporized second coolant located in the first fluid conduit  (Fig. 1 (fluid lines in element 10)) interacting with the flow restrictor (19) to cause a differential pressure in the first sealed cooling loop (10) between an upstream side of the heat source (12) and a downstream side of the heat source to exceed a predetermined value.
Regarding claim 12, Katoh discloses the cooling system of claim 11, further comprising a pressure relief valve having an inlet in fluid communication with the inertial separator (15b) and an outlet in fluid communication with the first fluid conduit (Fig. 1 (fluid lines in element 10)) downstream of the heat source (12) and upstream of the heat exchanger (16).
Regarding claim 13, Katoh discloses the cooling system of claim 12, further comprising a coolant tank (Fig. 1 (18)) in fluid communication with the first fluid conduit (Fig. 1 (fluid lines in element 10)) downstream of the heat source (12) and upstream of the heat exchanger (16), the coolant tank (18) defining a gas space configured to hold gas and a liquid space configured to hold the first coolant (paragraph 69) wherein the outlet of the pressure relief valve is fluidly coupled to the gas space.
Regarding claim 16, Katoh discloses the cooling system of claim 12, further comprising a pressure sensor configured to detect and output a signal indicative of pressure in the first sealed cooling loop (paragraphs 84 & 86), and a controller configured to receive the signal and to output a signal indicative of a leak in the second sealed cooling loop if the pressure in the first sealed cooling loop exceeds a threshold value (paragraphs 84 & 86).

Allowable Subject Matter
Claims 6, 7, 9, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923. The examiner can normally be reached Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747